TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00244-CV




Ramona Harris, Appellant

v.

Texas Department of Protective and Regulatory Services, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
NO. 00-0684-A, HONORABLE DONALD V. HAMMOND, JUDGE PRESIDING


 
O R D E R
PER CURIAM
                        Appellant Ramona Harris requests a third extension of time to file her appellate brief. 
We will grant the extension, but caution that no further extensions will be permitted.
                        Appellant filed her notice of accelerated appeal from the trial court’s termination
order on April 18, 2005.  Several volumes of reporter’s record were filed May 27 and June 20. 
When we sent appellant notice in August that her brief was overdue, she informed this Court that
a portion of the reporter’s record had not yet been filed.  In September, appellant requested and we
granted a thirty-day extension of time to file her brief.  After several communications with the court
reporter, six more volumes of reporter’s record were filed on March 20, 2006.  In April, we notified
appellant that her brief was again overdue.  She sought a sixty-day extension, which we granted,
allowing her until June 19 to file her brief.  On June 16, appellant filed another request, this time
seeking another thirty days to file her brief.
                        Although this is an accelerated appeal from a termination proceeding, the appellant’s
brief has not been filed in the year since her notice of appeal was filed.  We grant appellant’s latest
request for one more extension.  However, no further extensions will be granted.  Appellant is
ordered to file her brief with this Court no later than July 17, 2006. 
                        It is ordered July 5, 2006.
 
Before Justices B. A. Smith, Puryear and Waldrop